Citation Nr: 1606549	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  03-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating for residuals of left knee injury.

2.  Entitlement to an increased rating for recurrent derangement of the right knee with instability, to include scar. 

3.  Entitlement to service connection for a left wrist disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1990.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from December 2002, September 2006, and July 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Regarding matter of the evaluation for the right knee, in November 2005, the Board remanded the issue for further evidentiary development.  The case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a Board hearing in June 2005 regarding matter of the evaluation for the right knee that was presided over by a Veterans Law Judge who has since retired.  

In March 2015, the Veteran requested a Board hearing by live videoconference as to all issues on appeal.  In a July 2015, the RO sent a letter to the Veteran informing him that his video conference hearing was scheduled for July 30, 2015.  The Veteran failed to appear for his scheduled hearing before the Board; however, on July 31, 2015, the Veteran submitted a request to reschedule his hearing before the Board because he thought this hearing was scheduled for July 31, 2015 and he has a problem with his memory due to his medications.  

For these reasons, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

